DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on August 23, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, and 11-19 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0062383 A1 to Yee et al. (“Yee”).	

As to claim 1, Yee discloses a package structure, comprising: a first semiconductor die (102) and a second semiconductor die (102); a molding compound (104 dielectric layers, 114, 1002) encapsulating the first semiconductor die (102) and the second semiconductor die (102); a bridge structure (108), disposed on the molding compound (104 dielectric layers, 114, 1002) and electrically connecting the first semiconductor die (102) with the second semiconductor die (102); a plurality of through insulator vias (112), surrounding the bridge structure (108) and electrically connected to the first semiconductor die (102) or the second semiconductor die (102); an insulating encapsulant (106) encapsulating the bridge structure (108) and the plurality of through insulator vias (112); a plurality of conductive bumps (124, 502) electrically connecting the first semiconductor die (102) and the second semiconductor die (102) to the bridge structure (108) and the plurality of through insulator vias (112), wherein the plurality of conductive bumps (124, 502) has curved side surfaces; a dielectric layer (504) disposed in between and in physical contact with the molding compound (104 dielectric layers, 114, 1002) and the insulating encapsulant (106), wherein the dielectric layer (504) surrounds and covers up the curved side surfaces of the plurality of conductive bumps (124, 502), and wherein a height of the dielectric layer (504) is equal to a height of the plurality of conductive bumps (124, 502); a redistribution layer (116) disposed on the insulating encapsulant (106) and over the bridge structure (108), wherein the redistribution layer (116) is electrically connected with the plurality of through insulator vias (112), and sidewalls of the molding compound (104 dielectric layers, 114, 1002), the insulating encapsulant (106) and the redistribution layer (116) are levelled; and a plurality of first seed layers (¶ 0043) disposed in between the plurality of through insulator vias (112) and the redistribution layer (116) (See Fig. 1, Fig. 2, Figs. 5-Fig. 12, ¶ 0014-¶ 0018, ¶ 0024-¶ 0050) (Notes: the limitation “molding compound” is interpreted as a material with a covering shape on the first semiconductor die and the second semiconductor die as no material/shape is specified. Further, the limitation “bridge structure” is interpreted as a structure that connects elements. Furthermore, the limitation “encapsulating” is interpreted as covering/surrounding).					As to claim 2, Yee further discloses wherein the dielectric layer (504) has a plurality of openings (filled by 124, 502), and the plurality of conductive bumps (124, 502) are located within the plurality of openings (filled by 124, 502) to be electrically connected to the bridge structure (108) and the plurality of through insulator vias (112) (See Fig. 1, Fig. 7, ¶ 0014, ¶ 0039).								As to claim 3, Yee further discloses wherein the first semiconductor die (102) and the second semiconductor die (102) each comprise a plurality of conductive pillars (exposed seed/metal pad ¶ 0029, ¶ 0040), and the plurality of conductive pillars (exposed seed/metal pad ¶ 0029, ¶ 0040) is physically and electrically connected to the plurality of conductive bumps (124, 502) (See Fig. 1, Fig. 6, Fig. 7, ¶ 0029, ¶ 0040) (Notes: the limitation “semiconductor die” may include RDL 104/metal pad as the limitation does not exclude any particular structure and RDL/metal pad may be a part of the “semiconductor die”. Further, “pillars” does not specify any particular material/dimension/shape such that the exposed RDL/metal pad meets the limitation).	As to claim 5, Yee further discloses wherein the first semiconductor die (102) and the second semiconductor die (102) further comprise a plurality of second seed layers (302) located on semiconductor substrates of the first semiconductor die (102) and the second semiconductor die (102), and the plurality of conductive pillars (exposed seed/metal pad ¶ 0029, ¶ 0040) is physically attached to the plurality of second seed layers (302) (See Fig. 1, Fig. 6, Fig. 7, ¶ 0025, ¶ 0029, ¶ 0040) (Notes: the limitation “seed layer” does not specify any particular material/dimension such that 302 meets the limitation. Further, the semiconductor substrate of the first semiconductor die and second semiconductor die is inherent in the semiconductor industry).				As to claim 6, Yee further discloses wherein backside surfaces of the first semiconductor die (102) and the second semiconductor die (102) are covered by the molding compound (104 dielectric layers, 114, 1002) (See Fig. 1, Fig. 12).				As to claim 7, Yee discloses further comprising a plurality of conductive balls (120) disposed on and electrically connected to the redistribution layer (116) (See Fig. 1, ¶ 0016).													As to claim 8, Yee discloses a package structure, comprising: a plurality of conductive bumps (124, 502) having a first side and a second side opposite to the first side; a first semiconductor die (102) and a second semiconductor die (102) attached to the first side of the plurality of conductive bumps (124, 502) through a plurality of conductive pillars (302); an underfill structure (114, polymer ¶ 0025) surrounding the first semiconductor die (102) and the second semiconductor die (102), wherein the underfill structure (114, polymer ¶ 0025) fills up the spaces in between each of the conductive pillars (302), and fills up the spaces sandwiched between a sidewall of the first semiconductor die (102) and a sidewall of the second semiconductor die (102), such that the underfill structure (114, polymer ¶ 0025) extends directly from the sidewall of the first semiconductor die (102) towards the sidewall of the second semiconductor die (102); a bridge structure (202) attached to the second side of the plurality of conductive bumps (124, 502) through a plurality of conductive posts (206/connectors), wherein the sidewalls of the first semiconductor die (102) and the second semiconductor die (102) overlap with the bridge structure (202); an insulating encapsulant (106) encapsulating the bridge structure (202) and the plurality of conductive posts (206/connectors) (See Fig. 1, Fig. 2, Figs. 5-Fig. 12, ¶ 0014-¶ 0018, ¶ 0024-¶ 0050) (Notes: the limitation “bumps”, “pillars”, and “posts” do not specify any particular material/dimension/shape such that Yee meets the limitation. Further, the limitation “underfill structure” is interpreted as a material that covers the first semiconductor die and the second semiconductor die and the conductive pillars as no material is specified. Furthermore, the limitation “bridge structure” is interpreted as a structure that connects elements).									As to claim 9, Yee discloses further comprising a molding compound (122, 1002) surrounding the first semiconductor die (102), the second semiconductor die (102) and the underfill structure (114, polymer ¶ 0025) (See Fig. 2, ¶ 0050) (Note: the limitation “molding compound” is interpreted as a material with a covering shape on the first semiconductor die and the second semiconductor die as no material/shape is specified).												As to claim 11, Yee further discloses wherein the molding compound (122, 1002) cover backside surfaces of the first semiconductor die (102) and the second semiconductor die (102) (See Fig. 2).								As to claim 12, Yee discloses further comprising a plurality of through insulator vias (112) embedded in the insulating encapsulant (106) and surrounding the bridge structure (202) (See Fig. 2).									As to claim 13, Yee discloses further comprising a redistribution layer (116) disposed on the bridge structure (202) and electrically connected to the first semiconductor die (102) and the second semiconductor die (102) (See Fig. 1, Fig. 2, ¶ 0014).													As to claim 14, Yee discloses further comprising a dielectric layer (504) surrounding the plurality of conductive bumps (124, 502) (See Fig. 7, ¶ 0039).			As to claim 15, Yee discloses a package structure comprising: a dielectric layer (104 dielectric layers) having a first surface and a second surface opposite to the first surface; an insulating encapsulant (106) disposed on the first surface of the dielectric layer (104 dielectric layers); a silicon bridge (108) embedded in the insulating encapsulant (106); a plurality of conductive posts (124) embedded in the insulating encapsulant (106) and disposed on a side of the silicon bridge (108) facing the first surface of the insulating encapsulant (106); through insulator vias (112) embedded in the insulating encapsulant (106) and surrounding the silicon bridge (108); seed layers (¶ 0034) disposed below the through insulator vias (112) and embedded in the insulating encapsulant (106), wherein a sum of a height of the through insulator vias (112) and a height of the seed layers (¶ 0034) is equal to a sum of a height of the silicon bridge (108) and a height of the plurality of conductive posts (124); a molding compound (114) disposed on the second surface of the dielectric layer (104 dielectric layers), wherein sidewalls of the molding compound (114), the insulating encapsulant (106) and the dielectric layer (104 dielectric layers) are levelled; and the first semiconductor die (102) and the second semiconductor die (102) embedded in the molding compound (114) wherein sidewalls of the insulating encapsulant (106) and the dielectric layer (104 dielectric layers) are levelled; and a first semiconductor die (102) and a second semiconductor die (102) are disposed on the dielectric layer (104 dielectric layers), wherein the first semiconductor die (102) and the second semiconductor die (102) partially overlap with the silicon bridge (108) and overlap with the through insulator vias (112) (See Fig. 1, Fig. 2, Figs. 5-Fig. 12, ¶ 0014-¶ 0018, ¶ 0024-¶ 0050) (Notes: the limitation “silicon bridge” is interpreted as known silicon memory structure providing connections to elements).										As to claim 16, Yee discloses further comprising a plurality of conductive bumps (raised and exposed 104) surrounded by the dielectric layer (104 dielectric layers), wherein the plurality of conductive bumps (raised and exposed 104) electrically connects the first semiconductor die (102) and the second semiconductor die (102) to the silicon bridge (108) and the through insulator vias (112) (See Fig. 1, Fig. 6, Fig. 7) (Notes: the limitation “bumps” does not specify any particular material/dimension/shape, where the limitation is defined as a small area raised above the level of the surrounding surface; protuberance by DICTIONARY.COM such that Yee shows raised and exposed 104 to be in contact with 124, 502 meets the limitation).						As to claim 17, Yee further discloses wherein the plurality of conductive bumps (raised and exposed 104) is physically separated from the insulating encapsulant (106) and the molding compound (114) (See Fig. 1) (Notes: the raised and exposed 104 contacting 124, 502 is not in contact with the insulating encapsulant and the molding compound).												As to claim 18, Yee discloses wherein the plurality of conductive posts (124) is physically attached to the plurality of conductive bumps (raised and exposed 104) (See Fig. 1).												As to claim 19, Yee discloses further comprising a plurality of conductive pillars (302) embedded in the molding compound (114) and located on semiconductor substrates of the first semiconductor die (102) and the second semiconductor die (102), wherein the plurality of conductive pillars (302) is physically attached to the plurality of conductive bumps (raised and exposed 104) (See Fig. 1, Fig. 5) (Notes: the logic dies are known semiconductor dies with semiconductor substrate).	
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0062383 A1 to Yee et al. (“Yee”) as applied to claim 19 above, and further in view of U.S. Patent Application Publication No. 2009/0108440 A1 to Meyer et al. (“Meyer”). The teaching of Yee has been discussed above.										As to claim 20, although Yee discloses the dielectric layer (104 dielectric layers) (See Fig. 1), Yee does not disclose further comprising an underfill structure disposed on the second surface of the dielectric layer, wherein the underfill structure surrounds the first semiconductor die and the second semiconductor die.				However, Meyer does disclose further comprising an underfill structure (102), wherein the underfill structure (102) surrounds the first semiconductor die (101) and the second semiconductor die (101) (See Fig. 2, ¶ 0026, ¶ 0028, ¶ 0032) (Notes: the limitation “underfill structure” is met by a structure that surrounds the first and second semiconductor dies).											In view of the teaching of Meyer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yee to have further comprising an underfill structure disposed on the second surface of the dielectric layer, wherein the underfill structure surrounds the first semiconductor die and the second semiconductor die because the underfill structure can equalize the lateral expansion (See ¶ 0032). 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1, 8, and 15 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: We et al. (US 2016/0141234 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815